DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 (claim set and arguments of Response After Final Action, claim set not previously entered) and May 11, 2022 (RCE) has been entered.

Examiner Note 
Examiner notes the lower limit amended to the average grain size of the austenitic stainless steel of 21 microns has written description support, based upon, at the very least, that there is an open ended range of 70 microns or less (Pg. 4 [5]) (i.e. one of ordinary skill would understand the lower limit to be 0), and an example of 21.35 (Table 2, S13) (which based on decimal points rounds to the claimed 21).  Applicant has made reference to a reasonable expectation for desired results in this range (lack of orange peel effect) (Pg. 7 [2] of Remarks filed April 12, 2022), but not to a level of unexpected results, which allows the value of 21 microns for a lower limit to be supported. 

Claim Objections
Claims 1, 5 and 7 are objected to because of the following informalities:  
Regarding claim 1, line 9 “(PREN) represented by the following equation (3) of the range” should be “(PREN) represented by a following equation (3) of a range”, for clarity and consistency with equation (1).

Regarding claim 5, line 2 “fraction represented by the following equation” should be “fraction represented by a following equation”, for clarity and consistency with equation (1).

Regarding claim 7, lines 2-3 “index represented by the following equation (4) of the range” should be “index represented by a following equation (4) of a range”, for clarity and consistency with equation (1).

The above equations and ranges are not considered as indefinite, as the formulas and ranges follow, and therefore the meaning is not unclear.  However, “examiner’s task of making sure the claim language complies with the requirements of the statute should be carried out in a positive and constructive way, so that minor problems (such as above) can be identified and easily corrected” (MPEP 2173.05(e)) indicates the claim language should optimally be updated in a constructive way for clarity and consistency.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 and claim 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 1, claim 1 is rejected for line 7 “measured at 20 ⁰C” and lines 14-15 “measured at 5 random points” as these details are not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that  the inventor or joint inventor, at the time the application was filed, had possession of the claimed invention.  The specification fails to provide method details, method references or even testing machine information that would support the incorporation of these details into the claim as supported by the specification.

Regarding claims 2-5 and 7,  these claims are rejected for their incorporation of the above, due to their dependencies on claim 1. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-5 and 7 are rejected under 35 U.S.C. 103 as obvious over Kim et al. (“Study on the weld characteristics of 316LN by magnetization measurement”), hereinafter Kim, as evidenced by ATI (“ATI 316LN TM Technical Data Sheet”).  Copies of these references are provided by the examiner, herein.

Regarding claim 1, Kim teaches an austenitic stainless steel 316 LN (Pg. 650 Left Col. [1]) that has a composition in weight percent of, C: <0.02%, N: 0.16%, Si: <0.75%, Mn: <2%, Ni: 10.0-14.0%, Cr: 16.0-18.0%, Mo: 2.0-3.0%, P <0.045% and S <0.03% (P and S are known impurities of steel) (Table 1).  In these ranges and with the value for N, there are values which meet the claimed relational expressions (1), (2), (3) and (4) (for example, C: 0.01%, Si: 0.4%, Mn: 1%, Cr: 17%, Ni: 12.1%, N: 0.16% and Mo of 2.5%).  Specifically, the example values noted above by the examiner, from within Kim’s ranges, result in a result of equation (1) of Ni is 12.1 of greater than a calculated value at 12.07 (Ni needs to be greater than or equal to the calculated value) and an equation (3) value (PREN) of 29.5 (needs to be 20-30).  
In evidentiary support of the balance of a steel being iron, ATI teaches 316LN stainless steel that is austenitic has a composition of Cr: 16.0-18.0%, Mo: 2.00-3.00%, Ni: 10.0-14.0%, Mn: ≤ 2.00%, Si: ≤ 0.75%, C ≤ 0.03%, N: 0.10-0.16%, P: ≤ 0.045%, S: ≤ 0.030% (which all bracket the ranges or value of Kim), and the balance of iron (Composition Table).  
The 316LN composition of Kim, as evidenced by ATI, overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Kim as evidenced by ATI, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).
Regarding the permeability, Kim teaches the magnetic permeability is calculated by µ = 1+ 4 π χ and at 293 K (20 degrees Celsius) the value of χ is in a range of 2-2.2 x10-4 emu/cm3) (within the resolution of the Figure) (Figure 3), which calculates to a magnetic permeability of 1.0025-1.0028.  The 316LN magnetic permeability of Kim is within applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious the proportions disclosed by Kim satisfy the presently claimed permeability requirements (MPEP 2144.05 I).
Kim further teaches grain size ranges from about 10-30 micron in the 316LN metal (Pg. 653 Left Col. [1]), specifically in the SEM micrograph there are five or more grains shown of the base metal that have grain sizes of 21-70 microns (Fig. 6 (a)). The 316LN grain sizes of Kim overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Kim, including those proportions satisfying the presently claimed grain sizes requirements (MPEP 2144.05 I).
Regarding “with corrosion resistance”, Kim as evidenced by ATI, teaches a substantially identical non-magnetic austenitic stainless steel (substantially identical composition, permeability, austenitic microstructure and grain size, as discussed above), as applicant claims.  Applicant discloses wherein an index indicating corrosion resistance is indicated by a PREN value of equation (3) of 20-30 it well reflects the corrosion resistance of steel (Pg. 14 [3]-Pg. 15 [1]).  Kim as evidenced by ATI, teaches where the PREN range values overlap, as discussed above, including a possible value of 29.45 (as discussed above).  As Kim as evidenced by ATI, teaches a substantially identical non-magnetic austenitic stainless steel, with a PREN value that meets the values of 20-30, as that which applicant claims and discloses as producing the “corrosion resistance”, one of ordinary skill in the art, before the effective filing date, would expect the steel of Kim as evidenced by ATI, to possess the claimed property of “corrosion resistance”, absent an objective showing (MPEP 2112).  
Regarding the nonmagnetic property of the austenitic stainless steel, Kim as evidenced by ATI, teaches a substantially identical austenitic stainless steel (substantially identical composition, permeability, austenitic microstructure and grain size, as discussed above), as applicant claims.  Applicant discloses where the fraction of delta ferrite must be controlled and when the fraction of delta ferrite calculated through equation (2) is 0% or less, the non-magnetic property is achieved (Pg. 11 [5]-Pg. 12 [2]; Pg. 13 [7]-Pg. 14 [1]).  Kim as evidenced by ATI, teaches the composition for 316LN austenitic stainless steel described above, within this composition there are values which meet the claimed relational expression (2) for the delta ferrite fraction (for example, C: 0.01%, Si: 0.4%, Mn: 1%, Cr: 17%, Ni: 12.1%, N: 0.16% and Mo of 2.5%).  Specifically the example values provided by the examiner, from within Kim’s ranges, result in a delta ferrite fraction of equation (2) at - 4.6 (needs to be 0 or less).  The composition of Kim as evidenced by ATI, overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Kim as evidenced by ATI, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).  As Kim evidenced by ATI teaches a substantially identical austenitic stainless steel that also meets equation (2), which the applicants claims and discloses in the specification as producing the nonmagnetic property, and with the claimed magnetic permeability, one of ordinary skill in the art, before the effective filing date, would expect the steel of Kim as evidenced by ATI, to possess the nonmagnetic property, absent an objective showing (MPEP 2112).

Regarding claim 2, Kim as evidenced by ATI, teaches each limitation of claim 1, as discussed above, and further Kim fails to disclose copper as a material, as does ATI teaching the overall closed composition of 316 LN austenitic stainless steel.  As such, copper is not considered to be present in an appreciable amount; therefore the element is considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%).  The composition of Kim as evidenced by ATI, overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Kim as evidenced by ATI, including those proportions satisfying the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claim 3, Kim as evidenced by ATI, teaches each limitation of claim 1, as discussed above, and further Kim teaches Mo of 2.0-3.0% in the 316LN (Table 1) (which ATI further supports with a range of 2.0-3.0 for 316 LN steel in the composition table). The composition of Kim as evidenced by ATI, overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Kim as evidenced by ATI, including those proportions satisfying the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claim 4 , Kim as evidenced by ATI, teaches each limitation of claim 1, as discussed above, and further Kim fails to disclose boron as a material, as does ATI teaching the overall closed composition of 316 LN austenitic stainless steel.  As such, boron is not considered to be present in an appreciable amount; therefore the element is considered to be present in an amount within, or at least overlapping, applicant’s claimed proportions (which include 0%). The composition of Kim as evidenced by ATI, overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Kim as evidenced by ATI, including those proportions satisfying the presently claimed compositional requirements (MPEP 2144.05 I).

Regarding claim 5, Kim as evidenced by ATI, teaches each limitation of claim 1, as discussed above, and further Kim teaches an austenitic stainless steel 316 LN (Pg. 650 Left Col. [1]) that has a composition of in weight percent, C: <0.02%, N: 0.16%, Si: <0.75%, Mn: <2%, Ni: 10.0-14.0%, Cr: 16.0-18.0%, Mo: 2.0-3.0%, P <0.045% and S <0.03% (P and S are known impurities of steel) (Table 1).  In these ranges and with the value for N, there are values which meet the claimed relational expressions (1), (2), (3) and (4) (for example, C: 0.01%, Si: 0.4%, Mn: 1%, Cr: 17%, Ni: 12.1%, N: 0.16% and Mo of 2.5%).  Specifically, the example values noted above by the examiner, from within Kim’s ranges, result in a delta ferrite fraction of equation (2) at -4.6 (needs to be 0 or less).  The composition of Kim as evidenced by ATI, overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Kim as evidenced by ATI, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).

Regarding claim 7, Kim as evidenced by ATI, teaches each limitation of claim 1, as discussed above, and further Kim teaches an austenitic stainless steel 316 LN (Pg. 650 Left Col. [1]) that has a composition of in weight percent, C: <0.02%, N: 0.16%, Si: <0.75%, Mn: <2%, Ni: 10.0-14.0%, Cr: 16.0-18.0%, Mo: 2.0-3.0%, P <0.045% and S <0.03% (P and S are known impurities of steel) (Table 1).  In these ranges and with the value for N, there are values which meet the claimed relational expressions (1), (2), (3) and (4) (for example, C: 0.01%, Si: 0.4%, Mn: 1%, Cr: 17%, Ni: 12.1%, N: 0.16% and Mo of 2.5%).  Specifically, the example values noted above	 by the examiner, from within Kim’s ranges, result in a delta phase formation index of equation (4) at 20.7 (needs to be 18-24).  The composition of Kim as evidenced by ATI, overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Kim as evidenced by ATI, including those proportions satisfying the presently claimed relational and compositional requirements (MPEP 2144.05 I).

Response to Arguments
Applicant’s remarks to the normal operation of the device with regards to the permeability being measured at 20 degrees Celsius (Pg. 5 [5]) have been fully considered, but are not persuasive.  Applicant allows in their specification for the austenitic stainless steel to be used in unspecified devices, where the non-magnetic properties would be desired (“In various devices that use non-magnetic properties of steel” (Pg. 11 [5]).  This includes devices that may operate at temperatures below room temperature.  Further, as shown by Ono, magnetic permeability is measured over a range of temperatures (from 0 to approaching 300 K) in Figure 10.  Kim also provides data to allow a calculation of magnetic permeability over a wide range of temperatures (0-300K) (Fig. 3).  Both Ono and Kim teach austenitic stainless steels that overlap the composition of applicant (as discussed above).  As references teach permeability over a range of temperatures, and applicant does not specify the use of their devices to a temperature range or type of device that is used in a typical temperature range, this argument is not persuasive. 

The 35 U.S.C. 112(b) rejections of January 12, 2022 for the measurements of permeability and “average grain size” had been indicated as indefinite.  Upon reconsideration, consistent with the manner argued in the Remarks of April 12, 2022 for permeability and one of ordinary skill in the art for “average grain size”, these measurements are understood as broad, not indefinite.

Applicant’s arguments to the claim amendments made (specifically incorporating the average grain size with a lower limit of 21 microns and temperature for measuring permeability), (Pg. 6 [2]-[3]; Pg. 7 [6]), filed April 12, 2022, with respect to the rejection(s) of claim(s) 1-5, 7 and 8 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim as evidenced by ATI, as discussed above.  Examiner notes the assertion that Hayashi does not suggest a corrosion resistant steel (Pg. 6 [10]) itself is not persuasive.  In this reference, nickel is specifically added to provide excellent corrosion resistance (Pg. 4 [4]) thus, this argument is not persuasive.

Applicant’s arguments to the claim amendments made (specifically incorporating the average grain size with a lower limit of 21 microns and temperature for measuring permeability),(Pg. 7 [2]-[6]), filed April 12, 2022, with respect to the rejection(s) of claim(s) 1, 4, 8 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim as evidenced by ATI, as discussed above.  Examiner notes the assertion that Matsubayashi “does not relate to preparing a steel with corrosion resistance at all” (Pg. 6 [7]-[8]) itself is not persuasive.  In this reference, chromium is specifically added to provide corrosion resistance ([0040]), thus, this argument is not persuasive.
Examiner further notes that argument to the novelty of equation (3) (Pg. 6 [11]-Pg. 7 [1]; noted for both the previous 35 U.S.C. 102(a)(1) and 103 rejections), is not persuasive, as it is presently recited, the values of the contents need to satisfy the PREN represented by equation (3).  As discussed above, in the prior art of Kim as evidenced by ATI, the 316 LN-V austenitic stainless steel meets the PREN number range claimed by applicant.  The composition of Kim as evidenced by ATI overlaps applicants claimed proportions, which establishes a prima facie  case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Kim as evidenced by ATI, including those proportions satisfying the presently claimed relational (PREN included) and compositional requirements (MPEP 2144.05 I).
Additionally, the reference of applicant to Table 2 for the occurrence of orange peel related to particle size (Pg. 7 [2]) provides a reasonable expectation for the results, but does not rise to the level of unexpected results.  Applicant has failed to provide single variable evidence and as such there is no persuasive argument that any alleged differences in results are unexpected, unobvious and of both statistical and practical significance (MPEP 716.02(b)).
In response to applicant’s arguments to the difference in problems to be solved between prior art and the instant application (Pg. 7 [4]), applicant is reminded “[t]he reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant” (MPEP 2144 IV).  Therefore, these remarks are not persuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ono et al. (“Cryogenic Properties of Austenitic Stainless Steels for Superconducting Magnet”), hereinafter Ono (copy provided by the examiner herein), teaches an austenitic stainless steel including vanadium bearing 316 LN (Pg. 118 [2]), which is 316 LN-V (Pg. 128 [3]), that has a composition of in weight percent, C: 0.024%, N: 0.15%, Si: 0.52%, Mn: 1.01%, Ni: 11.98%, Mo: 2.49% and V: 1.00%, Cr: 17.36% (Table 1).  The composition of the 316 LN-V of Ono satisfies equation (3) in claim 1, at 29.6 , equation (2) at -3.1 and equation (4) at 21.4.  The permeability clearly approaches a value less than 1.012µ as the temperature approaches 293K (20 ⁰C) for the 316LN-V example of Ono (Fig. 10).  Ono further teaches grain boundaries shown in optical micrographs (Pg. 130 [3]) of 316LN V (Fig. 12 (b)), where there are five random points that have an average particle size approaching 25 microns (Fig. 12(b).  Examiner notes that although this figure is described merely by “aged”, that all samples were annealed prior to half being aged (Pg. 117 [2]-Pg. 118 [1]), so all “aged” specimens are both “aged” and “annealed”.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784